UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of June 2015 Commission File Number:333-196065 PARNELL PHARMACEUTICALS HOLDINGS LTD Unit 4, Century Estate 476 Gardeners Road Alexandria 2015 NSW Australia (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FýForm 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ TABLE OF CONTENTS PARNELL PHARMACEUTICALS HOLDINGS LTD Form 6-K 1. Parnell Pharmaceuticals Announces Positive Top-line Pivotal Trial Results for Zydax® Disease-Modifying Osteoarthritis Drug in Dogs On June18, 2015, the Company issued a press release announcing the positive trial results for Zydax. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. 2. Parnell Pharmaceuticals Holdings Ltd Holds Inaugural Investor Day On June 18, 2015 the Company held its Inaugural Investor Day and issued a press release summarizing the highlights presented to Investors.A copy of the press release is attached hereto as Exhibit 99.2 and is incorporated herein by reference. 3. Term Loan Agreement Parnell Pharmaceuticals Holdings Ltd today announced that it has entered into a non-dilutive $US11 million term loan agreement with MidCap Financial.The Company intends to use the proceeds of the loan for the expansion of our Companion Animal sales team in the US and general company purposes. The Term Loan has a 45-month term, being interest only for the first 18 months and straight-line amortization for the remaining 27 months.Parnell is able to extend the interest only period to the first 24 months of the term loan upon achieving certain revenue targets as stipulated in the agreement. Interest on the outstanding balance is payable monthly in arrears at an annual rate of the one month LIBOR plus 7.45% subject to a LIBOR floor of 0.50%, current rate of 7.95%.The Term Loan has no warrant coverage and is secured by substantially all of the Company’s assets.The agreement also sets forth certain covenants associated with future revenues. A copy of the press release is attached hereto as Exhibit 99.3 and the credit agreement is attached as Exhibit 10.1 and are incorporated herein by reference. 4. Exhibits Exhibit No. Description Press Release Announcing Positive Top-Line Pivotal Trial Results for Zydax® Disease-Modifying Osteoarthritis Drug in Dogs Press Release Announcing Parnell Pharmaceuticals Holdings Ltd Investor Day Highlights Press Release Announcing an $11 Million Secured Term Loan Facility CREDIT, SECURITY AND GUARANTY AGREEMENT, dated as of June 15, 2015 by and among MIDCAP FINANCIAL TRUST SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Parnell Pharmaceuticals Holdings Ltd By: /s/ Robert Joseph Name: Robert Joseph Title:
